Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 24-35 are allowable over the prior art because the prior art fails to teach or suggest the claimed flap oligonucleotide sequences.  Specifically, the 3’-ends 50/52 (“at least 12 contiguous nucleotides starting from the 3' end of a sequence as set forth in SEQ ID NOs: 11-17”) of each oligonucleotide contain mismatches to naturally-occurring sequences (see Fig. 2, for example).  Instead, the closest prior art (SHUBER, US 2003/0203382) merely teaches allele-specific primers directed to the same KRAS mutations (34A, 34C, 34T, 35A, 35C, 35T and 38A; Tables 2-6), yet fails to teach or suggest all seven of the claimed flap oligo sequences (“at least seven different oligonucleotides, wherein the oligonucleotides each comprise at least 12 contiguous nucleotides starting from the 3' end of a sequence as set forth in SEQ ID NOs: 11-17”).  Thus, the claimed kit and claimed composition are each allowable.
As to patent eligibility under Section 101, the claimed kit and the claimed composition each comprise sequences which are markedly different from naturally-occurring K-ras sequences because the 3’-ends of the claimed flap oligo sequences include mismatches to naturally-occurring K-ras sequences.  For example, the 3’-end of the flap oligo of SEQ ID NO: 12 contains mismatches (versus the naturally-occurring K-ras sequence) at nucleotides 13-21 of the 21-nucleotide oligo sequence.  Thus, the kit of oligos and composition of oligos are each markedly different (or significantly more) than a mere collection of natural sequences.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637